Citation Nr: 0926395	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for patellofemoral 
pain syndrome, left knee.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran is a member of the National Guard who served on 
active duty from May to September 2002 and from May 2004 to 
November 2005.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

In January 2005, the Veteran claimed entitlement to service 
connection for a vaginal infection and fibroids in the 
uterus.  In the RO's May 2007 decision, her fibroid uterus 
claim was addressed, but the vaginal infection claim was not.  
Therefore, the Board refers this claim to the RO for 
consideration.

Finally, entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
subjective complaints of pain when running or walking on 
uneven surfaces.  Objective findings include full range of 
motion without pain and no instability, but slight effusion 
upon X-ray imaging.  Instability, flexion limited to 30 
degrees, extension limited to 15 degrees and ankylosis is not 
shown.

2.  At the hearing before the Board, the Veteran requested a 
withdraw of the issue of service connection for bilateral 
hearing loss.  

3.  Tinnitus was incurred while on active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
patellofemoral pain syndrome, left knee, are met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256, 5257, 5260, 
5261 (2008).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).

3.  Tinnitus was incurred while on active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Entitlement to a Compensable Rating for Patellofemoral Pain 
Syndrome, Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2008).

With regard to knee related claims in particular, the General 
Counsel has also held that separate ratings may be granted 
based on limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-
04.

Finally, in cases where the Veteran's claim arises from a 
disagreement with the initial evaluation following the grant 
of service connection, the Board shall consider the entire 
period of claim to see if the evidence warrants the 
assignment of different ratings for different periods of time 
during these claims a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran has a noncompensable rating for patellofemoral 
pain syndrome of her left knee.  In order to warrant a 
compensable rating, the evidence must show:

*	ankylosis of the knee in full 
extension, or in slight flexion 
between 0 and 10 degrees;
*	knee flexion that is limited to 45 
degrees (10 percent under 5260); or
*	knee extension that is limited to 10 
degrees (10 percent under 5261).  

Here, the Board concludes that the criteria for a 10 percent 
rating, but no more, have been met under 38 C.F.R. § 4.59, 
since she has painful motion with periarticular pathology.  

Specifically, during both of her VA examinations in July 2006 
and January 2008, the Veteran complained of experiencing pain 
once or twice a week.  Additionally, she stated at her 
January 2009 hearing before the Board that she had to wear a 
knee brace to support her knee, and that she experienced 
swelling, shooting pain and popping upon motion.  An X-ray 
taken in conjunction with the January 2008 VA examination 
indicated a tiny suprapatellar effusion, thereby indicating 
physical degradation to the knee.  

Based on this evidence, it is clear that the Veteran's 
periarticular pathology has an identifiable effect on her 
knee's ability to function.  Therefore, the criteria for a 
minimal compensable rating of 10 percent under 38 C.F.R. 
§ 4.59 is warranted.  

Next, the Board must consider whether a rating in excess of 
10 percent for the Veteran's left knee disability is 
warranted.  In order to warrant a rating in excess of 10 
percent, the evidence must show:

*	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
*	flexion limited to 30 degrees (20 
percent under DC 5260); or
*	extension limited to 15 degrees (20 
percent under DC 5261).

In this case, however, the Board has concluded that an rating 
in excess of 10 percent is not warranted based on flexion, 
extension, or ankylosis.  During the two VA examinations the 
Veteran underwent in July 2006 and January 2008, 
respectively, she had essentially a full range of left knee 
motion.  Specifically, in July 2006, she had 0 degrees of 
extension and 135 degrees of flexion (0 and 140 degrees are 
normal), and in January 2008, she had 0 degrees of extension 
and 140 degrees of flexion.  The results of the VA 
examination also preclude a finding of ankylosis to her knee.  
Therefore, a higher rating is not warranted on these bases.  

In evaluating the Veteran's range of motion, the Board has 
also considered the factors enumerated in 38 C.F.R. § 4.40 
and DeLuca, but finds that a rating in excess of 10 percent 
is not warranted on these bases.  Here, her knee pain, which 
was not due to any specific trauma, occurs intermittently and 
generally when she ran or walked on uneven surfaces.  

Additionally, at the VA examination in July 2006, the Veteran 
was able to flex her knee without pain, and there was no pain 
or limitation with repetitive testing.  The examiner also 
specifically stated that she did not meet any of the DeLuca 
criteria.  The results of the January 2008 VA examination 
were similar, in that she had no flare-ups and no problem 
with repetitive use.  Moreover, she had full range of motion 
without any pain.  Therefore, the Board concludes that a 
rating in excess of 10 percent under 38 C.F.R. § 4.40 or 
DeLuca is not warranted.  

The Board has also considered whether the Veteran is entitled 
to a separate compensable rating for recurrent subluxation or 
lateral instability under DC 5257.  In order to warrant a 
compensable rating under DC 5257, the evidence must show 
"slight" recurrent subluxation or lateral instability.  
However, the Board concludes that a separate rating is not 
warranted.  

At both VA examinations, her knee did not show any 
instability, nor was there buckling or locking noted.  
Therefore, as slight recurrent subluxation or lateral 
instability was not shown, a separate evaluation for 
instability/subluxation is not warranted

In considering this claim, the Board has also considered 
Veteran's statements that her disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  She is 
not, however, competent to identify a specific level of 
disability to her knee according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined her during the 
course of the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective evidence of 
complaints of increased symptomatology.  See Cartright 2 Vet. 
App. at 25.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008), but finds that the evidence does not 
show that the Veteran's left knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

Here, the Veteran is a student and is not employed, and the 
evidence does not show that her disability is unique or 
unusual in a way not contemplated by the rating schedule.  
Moreover, the evidence does not indicate that she had been 
hospitalized due to her left knee disability.  Therefore, the 
Board finds that referral for an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that a 10 percent rating, but no more, for 
patellofemoral pain in the left knee is granted.

Service Connection for Bilateral Hearing Loss

A veteran may withdraw his or her appeal in writing or on the 
record at a hearing at any time before the Board promulgates 
a final decision.  38 C.F.R. § 20.204 (2008).  When a veteran 
does so, the withdrawal effectively creates a situation in 
which an allegation of error of fact or law no longer exists.  
In such an instance, the Board does not have jurisdiction to 
review the appeal, and a dismissal is then appropriate.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 
(2008).

At her hearing before the Board in January 2009, the Veteran 
requested that her claim for service connection for bilateral 
hearing loss be withdrawn from appellate review.  In view of 
her expressed desire, the Board concludes that further action 
with regard to this claim is not appropriate.  The Board does 
not have jurisdiction over the withdrawn issue and, as such, 
must dismiss the appeal of this claim.

Service Connection for Tinnitus

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the case of the Veteran's claim for tinnitus, the evidence 
supports a grant of the benefit sought.  Although she 
submitted a post-deployment health assessment on November 4, 
2005, denying ringing in her ears, she submitted a written 
statement on November 9, 2005, indicating that she had 
experienced recurring ear pain and tinnitus while on active 
duty that was aggravated by temperature and air conditions.  

After her release from active duty, the Veteran underwent two 
separate VA examinations, both in August 2006, where she 
complained of a history of intermittent tinnitus that 
occurred a few times per week and lasted approximately one 
hour.  Moreover, in a post-deployment health reassessment she 
completed in February 2007, she again noted that she had 
ringing in her ears.  

Also of note, in September 2007, a VA examiner considered the 
Veteran's history of tinnitus symptomatology and provided the 
opinion that it was related to military service.  The RO 
discredited the VA examiner's opinion on the basis that it 
was based on invalid information, since the February 2007 
post-deployment health reassessment was approximately a year 
and a half since her release from active duty.  As an aside, 
the Board also notes that the VA examiner misread the date on 
the Veteran's November 9, 2005, statement as September 11, 
2005.  

Nonetheless, the Board concludes that, regardless of the VA 
examiner's opinion, continuity had been established through 
the Veteran's documented complaints.  Specifically, she 
complained of tinnitus while on active duty in November 2005, 
and thereafter in August 2006, February 2007, and finally 
when she filed her claim in June 2007 (four times in less 
than two years).  Although she submitted a statement in 
November 2005 denying that she had a ringing in her ears, 
subsequent evidence since then has indicated that she has 
complained of tinnitus somewhat constantly since that time.  

Therefore, in view of the evidence indicating that the 
Veteran has had tinnitus since active duty, continuity of 
symptoms is established and the appeal is granted.  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
	The Veteran's left knee claim arises from her disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO has obtained VA treatment 
records and service treatment records.  Additionally, she was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge in 
January 2009.  Next, a specific VA medical examinations and 
opinions pertinent to the issues on appeal were obtained in 
July and August 2006, September 2007 and January 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 
 
As to the Veteran's service connection claims, such claims 
were either withdrawn or granted in full by the Board.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.


ORDER

A 10 percent rating, but no more, is granted for 
patellofemoral pain syndrome, left knee, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for bilateral hearing loss is dismissed 
without prejudice.

Service connection for tinnitus is granted.


REMAND

With respect to the remaining claim for a psychiatric 
disorder, the Board concludes that additional development is 
needed.  Specifically, at the Veteran's post-deployment 
health assessment in November 2005, she indicated that she 
had symptoms such as feeling depressed and hopeless and that 
she had "little interest or pleasure in doing things."  
Throughout 2007, psychiatric examiners consistently observed 
mild depression symptoms, but typically diagnosed an 
adjustment disorder rather than depression.  

However, at the September 2007 VA examination, the Veteran 
was diagnosed with depression, although she had apparently 
already been taking depression medication.  More recent 
psychiatric treatment records from February 2009 indicate 
that she has continued to have adjustment issues since her 
return from active duty and also diagnosed her with major 
depression.  However, the examiner did not provide an opinion 
as to whether her depression was attributable to her active 
duty service.  Therefore, a remand is necessary to obtain 
such an opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the New Jersey Health Care System for 
the period since February 2009.    

2.  The RO should provide the claims file 
to the examiner who examined the Veteran 
in September 2007.  The examiner should be 
asked to review the record, to include the 
most current VA treatment records, and 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
depression is related to active duty 
service.  The examiner should provided 
adequate reasons and bases for his or her 
opinions.

3.   If the examiner who prepared the 
September 2007 report is no longer 
employed by VA or is otherwise 
unavailable, the claims file should be 
sent to another qualified examiner for 
purposes of providing the requested review 
and opinion.  A new examination may be 
scheduled if it is deemed necessary by the 
new physician.  The entire record should 
be made available to the physician for 
review. 

4.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  The RO must 
ensure that the medical opinion is in full 
compliance with the directives of this 
REMAND. 

5.  Finally, the RO should readjudicate 
the issue on appeal with consideration of 
all evidence of record, and particularly 
the evidence obtained pursuant to this 
REMAND.  

If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


